FILED
                                               United States Court of Appeals
                UNITED STATES COURT OF APPEALS         Tenth Circuit

                       FOR THE TENTH CIRCUIT                        August 7, 2018
                     _________________________________
                                                                 Elisabeth A. Shumaker
                                                                     Clerk of Court
UNITED STATES OF AMERICA,

       Plaintiff-Appellee,

v.                                                   No. 17-5061
                                         (D.C. Nos. 4:17-CV-00157-GKF-TLW
JIMMY E. MORRISETT,                           and 4:11-CR-00173-GKF-1)
                                                     (N.D. Okla.)
       Defendant-Appellant.
                   _________________________________

                        ORDER AND JUDGMENT *
                     _________________________________

Before, HARTZ, HOLMES and BACHARACH, Circuit Judges.
                 _________________________________

      Mr. Jimmy Morrisett pleaded guilty to engaging in an unlawful

monetary transaction. See 18 U.S.C. § 1957(a). In connection with this

plea, he agreed to waive his right to challenge his conviction through a

motion under 28 U.S.C. § 2255. He filed such a motion anyway, claiming

denial of his right to choice of counsel based on the government’s pretrial


*
     The parties have not requested oral argument, and it would not
materially aid our consideration of the appeal. Thus, we have decided the
appeal based on the briefs. See Fed. R. App. P. 34(a)(2)(C); 10th Cir. R.
34.1(G).

      Our order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for its persuasive value under
Fed. R. App. P. 32.1(a) and 10th Cir. R. 32.1(A).
seizure of his assets. The district court denied the motion, holding in part

that Mr. Morrisett’s challenge fell under the scope of his waiver. Mr.

Morrisett appeals, and we affirm. 1

      Defendants can generally waive their right to seek relief under

§ 2255. United States v. Cockerham, 237 F.3d 1179, 1183 (10th Cir. 2001).

And Mr. Morrisett expressly waived this right. But this waiver was limited,

containing an exception that allowed him to file a § 2255 motion

challenging the validity of the guilty plea or appellate waiver based on

ineffective assistance of counsel. Invoking this exception, Mr. Morrisett

claims that his attorneys provided ineffective assistance, which left him no

choice but to plead guilty.

      The government argues that

           Mr. Morrisett forfeited his ineffective-assistance claim by
            failing to raise it in district court and

           the ineffective-assistance claim does not relate to the validity
            of the guilty plea or appellate waiver.

For the sake of argument, we may assume that Mr. Morrisett preserved this

claim and that it is outside the scope of the waiver. Even with these

assumptions, the only possible claim would be ineffective assistance of

counsel.


1
     The district court also ruled that Mr. Morrisett’s motion was
untimely under 28 U.S.C. § 2255(f). But we need not address timeliness
because we affirm the district court’s ruling on other grounds.

                                      2
     To prove ineffective assistance of counsel, Mr. Morrisett must show

that his attorneys’ representation “fell below an objective standard of

reasonableness” and that he was prejudiced as a result. Strickland v.

Washington, 466 U.S. 668, 688, 694 (1984). Our review of objective

reasonableness is “‘highly deferential,’ because ‘counsel is strongly

presumed to have rendered adequate assistance and made all significant

decisions in the exercise of reasonable professional judgment.’” United

States v. Deiter, 890 F.3d 1203, 1209 (10th Cir. 2018) (quoting Strickland,
466 U.S. at 689–90).

     Mr. Morrisett’s proof is inadequate, as it does not show that the legal

representation was objectively unreasonable. Mr. Morrisett alleges that his

attorneys failed to investigate the case, interview witnesses, and

meaningfully challenge the evidence presented by the government. But Mr.

Morrisett had two court-appointed attorneys who spent thirteen months on

the case, leading the district court to comment that it had “afforded [Mr.

Morrisett’s] defense substantially more time than it would in frankly any

other case—criminal case that I’ve ever had.” Appellant’s R. vol. 1, at 231.

     Based on their work over thirteen months, the defense attorneys

successfully negotiated a plea agreement that allowed Mr. Morrisett to

plead guilty to one count of engaging in an unlawful monetary transaction

in exchange for the dismissal of 182 other charges. And at the change-of-

plea hearing, Mr. Morrisett confirmed that

                                      3
          he was completely satisfied with his attorneys,

          his attorneys had fully investigated the case and properly
           advised him, and

          additional resources would not have made a difference in the
           case.

He even lauds his attorneys’ work in his original § 2255 motion: “The

complexities of this case were well documented in Movant’s counsel’s

Motion to Declare This Case a Complex Matter . . . .” Id. at 204.

     In our view, Mr. Morrisett has not shown ineffective assistance of

counsel, which is the only permissible claim under his plea waiver. Thus,

we affirm the denial of Mr. Morrisett’s § 2255 motion.

     Affirmed.

                                   Entered for the Court




                                   Robert E. Bacharach
                                   Circuit Judge




                                     4